          Case 1:18-cv-01784-MMS Document 7 Filed 01/16/19 Page 1 of 2




           In the United States Court of Federal Claims
                                          No. 18-1784C
                                    (Filed: January 16, 2019)

*************************************
ROBERT J. LABONTE,                  *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                             ORDER

       On January 6, 2019, Diana Lee and Samuel Davis moved to appear for Robert Labonte
pursuant to Rule 83.3 of the Rules of the United States Court of Federal Claims (“RCFC”). Ms.
Lee and Mr. Davis were recently certified to practice in this court, and their motions contain the
other materials that law students must submit before appearing on behalf of a party. Thus, the
Court GRANTS Ms. Lee’s and Mr. Davis’s motions to appear in this matter on behalf of Mr.
Labonte.

       IT IS SO ORDERED.


                                                     s/ Margaret M. Sweeney
                                                     MARGARET M. SWEENEY
                                                     Chief Judge
Case 1:18-cv-01784-MMS Document 7 Filed 01/16/19 Page 2 of 2
